Citation Nr: 0411526	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  04-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had active service from July 1941 to January 
1947.  He was a prisoner of war of the German government from 
October 1943 to April 1945.  The veteran's decorations and 
citations include the Purple Heart Medal and the Air Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  

In April 2004, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal 
on the Board's docket, and the Board will herewith address 
the veteran's appeal.  


FINDING OF FACT

Prior and revised versions of Diagnostic Code 6260 authorize 
a single 10 percent rating for tinnitus regardless of whether 
it is perceived in one ear, both ears, or in the head and 
preclude the assignment of separate ratings for bilateral 
tinnitus.  


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence shows that the veteran suffers from 
bilateral tinnitus, which has been found to be related to his 
military service.  In a January 2000 rating decision the 
M&ROC granted service connection for tinnitus, and assigned a 
10 percent rating for the disorder pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  At a VA audiology examination 
in January 2000, the veteran reported that his tinnitus is 
constant and bilateral, and his representative argues that a 
separate 10 percent rating should be assigned for tinnitus in 
each ear.  

In a March 2004 statement, the veteran's representative made 
the following arguments:  (1) that allowance of separate 
ratings for tinnitus is centered on the application of the 
provision of 38 C.F.R. § 4.25(b), and that this issue was not 
addressed by the agency of original jurisdiction; (2) that 
since the veteran's claim was filed prior to the promulgation 
of a new regulation change to the rating schedule that added 
note 2 to Diagnostic Code 6260, the regulation in force at 
the time of filing is properly applicable to the veteran's 
claim; (3) that discussion of the VA General Counsel's 
opinion VAOPGCPREC 7-2003, Application of Veterans Claims 
Assistance Act of 2000 to Claims Pending on Date of Enactment 
(November 19, 2003), is warranted, as applying the newly 
promulgated regulation to the veteran's claim would produce a 
retroactive effect that would burden the veteran's rights; 
(4) that VAOPGCPREC 7-2003 renders moot the General Counsel's 
opinion VAOPGCPREC 2-2003, Request for Opinion - Application 
of 38 C.F.R. § 4.87, Diagnostic Code 6260, Tinnitus Recurrent 
(May 22, 2003); and (5) that the determination of whether the 
veteran's tinnitus is generated in his ears or his head is a 
determination which must be made by a medical expert after 
personal examination of the veteran.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board notes that the issue of whether the veteran is 
entitled to separate ratings for tinnitus turns on an 
interpretation of the relevant regulation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  Further, in a recent precedent opinion 
the VA General Counsel held that under 38 U.S.C. § 5103(a), 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for bilateral service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a precedent opinion of the General Counsel 
that is binding on all Department officials and employees.  
VAOPGCPREC 2-2004.  

Although the veteran's representative has argued that a 
medical examination and medical opinion are required to 
determine whether the veteran's bilateral tinnitus is located 
distinctly in each ear as claimed, a remand for such is not 
required because the issue of whether the veteran is entitled 
to separate ratings for tinnitus depends on an interpretation 
of the relevant regulation, not on the etiology of the 
veteran's bilateral tinnitus.  The Board does not consider a 
medical examination necessary, and VA is not required to 
provide one.  See 38 U.S.C.A. § 5103(d) (examination and 
opinion required if necessary to make a decision on the 
claim).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  The diagnostic codes that address 
the ear and other sense organs were amended, effective June 
10, 1999, and were again amended effective June 13, 2003.  
The January 2000 rating decision granted service connection 
for tinnitus, and the M&ROC assigned a 10 percent evaluation 
from November 1999.  This 10 percent evaluation is the 
highest possible evaluation for tinnitus under all versions 
of Diagnostic Code 6260, including the most recent version.  
The veteran filed his current claim in February 2003.  

Under the rating criteria in effect from June 10, 1999, to 
June 12, 2003, Diagnostic Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).  Under the 
criteria in effect from June 13, 2003, recurrent tinnitus 
warrants a 10 percent evaluation.  Note (1) following 
Diagnostic Code 6260 states that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that only a single evaluation for 
recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  Note (3) 
states that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  

In a May 2003 opinion, the VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  The General Counsel held that separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other diagnostic code.  VAOPGCPREC 2-2003.  In his 
opinion, the General Counsel stated that this rule is for 
applications arising both before and after the 1999 
amendment.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7-
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before the VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of tinnitus.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Further, the regulatory changes to the 
rating schedule involved no substantive change and did no 
more than incorporate a standard practice of VA to award a 
single evaluation to tinnitus, even if bilateral.  The Board 
finds that since the revised rating criteria do not produce 
retroactive effects, VA must apply the new provisions of 
Diagnostic Code 6260 from the effective date of June 13, 
2003.  The Board notes that it is clear in the new provisions 
of Diagnostic Code 6260 that such provisions are effective 
from June 13, 2003.  The Board also notes that VAOPGCPREC 2-
2003 specifically indicates that it is for application in 
cases arising both before and after the 1999 amendment to the 
rating criteria for tinnitus.  

38 C.F.R. § 4.25(b) provides that "[e]xcept as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  38 C.F.R. § 
4.25(b).  The veteran's representative has argued that 
38 C.F.R. § 4.25 is applicable to the veteran's claim for 
separate ratings for each ear and argues that Diagnostic Code 
6260 as it existed prior to the amendment that became 
effective June 13, 2003, is the proper rating criterion.  
Upon consideration of 38 C.F.R. § 4.25(b), however, the Board 
finds that tinnitus cannot be considered two separate 
disabilities merely because it is perceived to affect two 
ears.  In this regard, the Board observes that the VA General 
Counsel made this determination in VAOPGCPREC 2-2003.  That 
General Counsel opinion makes clear that the disease entity 
of "tinnitus" has but one symptom, namely the perception of 
sound in the brain without acoustic stimulus.  As tinnitus 
does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and left ear is 
not appropriate.  The governing rule is that only a single 
10 percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

In summary, VA's Rating Schedule contemplates that whether 
one or both ears are involved, tinnitus is but a single 
disability and that separate ratings for each ear are not 
permitted.  See VAOPGCPREC 2-2003.  The Board is bound by 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  Accordingly, as the law and not 
the evidence is dispositive, the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



